Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, and 10-14, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng (US 7,188,390), herein referred to as ‘390.
For Claim 1, ‘390 discloses a hinge (10) capable of use on a swinging door, the hinge (10) comprising: a hinge axis element (29) comprising a circumference and a latching recess (291); a first hinge part (21) and a second hinge part (11, 12); the first hinge part (21) comprising a first clamping part (Annotated Figure 1: A, B, C) having a base (A) with a first arm (B) and a second arm (C) where the first arm (B) has a clamping jaw (215) and the second arm (C) has a clamping jaw; a bearing unit (12) attached to the second hinge part (11, 12) and pivotally attached to the hinge axis element (29); a latching body (14) within the bearing unit (12) wherein the latching body (14) is held against the hinge axis element (29) by a force application device (15) such that as the hinge axis element (29) rotates in the bearing unit (12) the latching body (14) will encounter the latching recess (291) of the hinge axis element and engage with the latching recess (291) in a latching position; a second clamping part (22, 25, 25) having a base (Annotated Figure 1: D) with a first arm (E, F) and a second arm (G, H); wherein the first arm (E, F) of the second clamping part (22, 25, 25) has a clamping jaw (F) configured to circumferentially retain an upper end portion of the hinge axis element (29) through engagement with the clamping jaw (215) of the first arm (B) of the first hinge part (21); and wherein the second arm (G, H) of the second clamping part (22,25,25) has a clamping jaw (H) configured to circumferentially retain a lower end portion of the hinge axis element (29) through engagement with the clamping jaw of the second arm (C) of the first hinge part (21); the latching position of the hinge being related to the position of the latching recess (291) with respect to the latching body (14) as determined by the circumferential placement of the clamping jaws about the hinge axis element (29).
For Claim 2, ‘390 discloses the hinge according to claim 1, wherein the first clamping part (A, B, C) and the second clamping part (22, 25, 25) are separable from each other (as seen in Figure 1).
For Claim 3, ‘390 discloses the hinge according to claim 1 wherein the first clamping part (A, B, C) adjustably engages with the second clamping part (22, 25, 25) along a common axis of rotation (rotation axis of one of the screws 26).
For Claim 4, ‘390 discloses the hinge according to claim 1, wherein the first clamping part (A, B, C) and the second clamping part (22, 25, 25) are aligned with a male to female alignment structure (as seen in Figure 1).
For Claim 5, ‘390 discloses the hinge according to claim 1, further comprising a screw connection (23, 26) between the first clamping part (A, B, C) and the second clamping part (22, 25, 25).
For Claim 6, ‘390 discloses the hinge according to claim 1, wherein the screw connection (23, 26) serves to adjust the angular position of the first clamping part (A, B, C) and the second clamping part (22, 25, 25) in relation to the hinge axis element (29).
For Claim 7, ‘390 discloses the hinge according to claim 1, wherein at each of the clamping parts (A, B, C and 22, 25, 25) the base (A and 22) and the first arm (B and E, F) and the second arm (C and G, H) are arranged in a U-shape (as seen in Annotated Figure 1).
For Claim 8, ‘390 discloses the hinge according to claim 1, wherein the hinge axis element (29) is cylindrical.
For Claim 10, ‘390 discloses the hinge according to claim 1, wherein the force application device (15) is a spring.
For Claim 11, ‘390 discloses the hinge according to claim 1, wherein a clamping surface of the clamping jaw of the first arm (B) of the first hinge part (21) spans 33%-50% of the circumference (as seen in Figures 1 and 5) of the hinge axis element (29).
For Claim 12, ‘390 discloses the hinge according to claim 1, wherein a clamping surface of the clamping jaw of the second arm (C) of the first hinge part (21) spans 33%-50% of the circumference (as seen in Figures 1 and 5) of the hinge axis element (29).
For Claim 13, ‘390 discloses the hinge according to claim 1, wherein a clamping surface of the clamping jaw of the first arm (E, F) of the second clamping part (22, 25, 25) spans 33%-50% of the circumference (as seen in Figures 1 and 5) of the hinge axis element (29).
For Claim 14, ‘390 discloses the hinge according to claim 1, wherein a clamping surface of the clamping jaw of the second arm (G, H) of the second clamping part (22, 25, 25) spans 33%-50% of the circumference (as seen in Figures 1 and 5) of the hinge axis element (29).

    PNG
    media_image1.png
    621
    848
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 7,188,390), herein referred to as ‘390.
For Claim 9, ‘390 discloses the hinge according to claim 1, except wherein the latching body (14) is spherical. ‘390 instead teaches wherein the latching body (14) has a plate shape corresponding to a plate shaped latching recess (291). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the plate-shaped latching body of ‘390 as a spherical shape, as a change in the shape of a prior art device is a design consideration within the skill of the art (see MPEP 2144.04). One would be motivated to make such a modification in order to allow the latching body to correspond to a rounded latching recess for smoother transition in and out of the latching position.

Response to Arguments
Applicant's arguments filed 7/10/2022 have been fully considered but they are not persuasive.
With respect to the rejection of Claims 1-8 and 10-14 under 35 USC 102, Applicant argues that the claimed invention allows the user to adjust the closure angle of the hinge with a single adjustment screw. Examiner notes that no such limitations appear in the claims.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., single adjustment screw) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant’s arguments are therefore not convincing.
Applicant further argues that ‘390 (Cheng) does not disclose a second clamping part having a base, a first arm, and a second arm. This is incorrect. Examiner notes that the second clamping part (22, 25, 25) has a base (Annotated Figure 1: D) with a first arm (E, F) and a second arm (G, H) as outlined in the above rejection. Applicant’s argument is therefore not convincing. 
Applicant further argues that portions 22 cannot be considered as the second clamping part because it does not participate in clamping the pivot pin, but only in clamping the glass door. Examiner notes that no such limitations appear in the claims. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., clamping part only clamping the pivot pin) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant’s arguments are therefore not convincing.
Applicant further argues that the second clamping part of ‘390 does not have a U-shape. This is incorrect. The second clamping part (22, 25, 25) of ‘390 has a base (22), a first arm (E, F) and a second arm (G, H) formed in a U-shape (as seen in Annotated Figure 1). Applicant’s argument is therefore not convincing.
Applicant’s arguments with respect to the rejection of claim 9 under 35 USC 103 are the same as those with respect to claims 1-8 and 10-14 and are not convincing for the same reasons outlined above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10,480,230 and US 2009/0188082 are pertinent to Applicant’s disclosure but have not been relied upon in the current rejection.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655. The examiner can normally be reached M-Th 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jeffrey O'Brien/            Primary Examiner, Art Unit 3677